Exhibit 10.62

2006 EMPLOYMENT AGREEMENT

This 2006 EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into, and
effective as of May 17, 2006 (hereinafter referred to as the “Effective Date”),
by and between SMART & FINAL INC., a Delaware corporation (hereinafter referred
to as the “Company”), and ETIENNE SNOLLAERTS, an individual (hereinafter
referred to as “Executive”).

RECITALS

WHEREAS, Executive and the Company are parties to that certain Amended and
Restated Employment Agreement (the “Original Agreement”) made, entered into and
effective as of May 17, 2004, which provides, among other matters, for Executive
to serve as the President and Chief Executive Officer of the Company pursuant to
the terms thereof; and

WHEREAS, the Company desires to continue to retain the services of Executive in
the manner described in this Agreement, and Executive desires to be employed by
the Company in such manner; and

WHEREAS, Executive and the Company desire to terminate and supersede the
Original Agreement and replace it with this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

AGREEMENT

Section 1. Term of Employment

1.1. The Company hereby agrees to employ Executive and Executive hereby agrees
to serve the Company, in accordance with the terms and conditions set forth
herein, from the Effective Date of this Agreement until May 17, 2010 (unless
extended pursuant to Section 1.2 below); subject, however, to earlier
termination as expressly provided in Section 6 below (such period, including, if
elected, the extension pursuant to Section 1.2 hereof, the “Term” or the “Term
of this Agreement”).

1.2. Not earlier than May 1, 2009 nor later than May 31, 2009, the Company may,
in its sole discretion, give notice to Executive of the Company’s election to
extend this Agreement for a three (3) year period from May 17, 2010. Failure by
the Company to give any such notice of election to extend this Agreement shall
be deemed an election by the Company not to extend the Term hereof and, in such
case, this Agreement shall terminate as otherwise provided herein.



--------------------------------------------------------------------------------

Section 2. Positions and Responsibilities

2.1. Throughout the Term of this Agreement, Executive shall serve as the
President and Chief Executive Officer of the Company, and shall have and perform
the duties and responsibilities customarily performed by a president and chief
executive officer of a company. In addition, the Company shall recommend
Executive for election to the Board of Directors of the Company (the “Board”)
each time during the Term that Executive is eligible for nomination.

Section 3. Standard of Care and Performance; Location

3.1. During the Term of this Agreement, Executive agrees to devote substantially
his full time, attention and energies to the Company’s business.

3.2. Nothing in this Section 3 shall be construed as preventing Executive from
participating in charitable activities, community or industry affairs or from
investing his personal assets in such form or manner as will not require his
services in the daily operations of the affairs of the companies in which such
investments are made. In addition, nothing in this Section 3 shall be construed
as preventing Executive from serving on the board of directors of any
not-for-profit company or, with the prior written approval of the Company, on
the board of directors of any for-profit company so long as such activity does
not materially interfere with the performance of Executive’s duties hereunder or
create a conflict of interest.

3.3. Executive shall perform his duties and responsibilities under this
Agreement in the City of Commerce, Los Angeles County, California, or such other
location(s) within the greater metropolitan Los Angeles County area as may be
required by the Company from time to time.

Section 4. Compensation and Benefits

The Compensation Committee of the Board shall be solely responsible for setting
Executive’s pay, as remuneration for all services to be rendered by Executive
during the Term of this Agreement, and as consideration for complying with the
covenants herein. The compensation and benefits provided to Executive shall be
as follows:

4.1. Base Salary. During the Term of this Agreement, the Company shall pay to
Executive an annual salary (a “Base Salary”) in the amount of Seven Hundred
Seventy Thousand Dollars ($770,000) per annum.

(a) Executive’s Base Salary shall be paid to Executive in equal installments,
throughout the year, consistent with the normal payroll practices of the
Company.

(b) Executive’s Base Salary shall be reviewed annually in accordance with the
Company’s executive merit pay policy, as amended from time to time, and at the
sole discretion of the Compensation Committee the Base Salary may be increased,
but in no event shall the Base Salary be decreased to an amount less than Seven
Hundred Seventy Thousand Dollars ($770,000) per annum.

 

2



--------------------------------------------------------------------------------

4.2. Annual Bonus. Executive shall be eligible to earn an annual bonus (“Annual
Bonus”), at a level that, in the sole discretion of the Compensation Committee
of the Board, is commensurate with the bonuses offered to executives having the
same or similar duties and responsibilities as those of Executive at companies
of similar size, scope, and business and financial condition as that of the
Company, as more fully described below.

(a) If and to the extent that the Board, or the Compensation Committee thereof,
decides to award annual bonuses during the Term of this Agreement, Executive
shall be eligible to earn an Annual Bonus at the sole discretion of the Board or
the Compensation Committee, as applicable. The target for any such Annual Bonus
shall be not less than One Hundred Percent (100%) and the maximum amount not
greater than Two Hundred Percent (200%) of Executive’s Base Salary for such
period, and such target must be reasonably attainable and mutually agreed upon
by both parties. Executive’s Annual Bonus for any partial years of service
hereunder shall be prorated.

(b) Nothing in this Section shall be construed as obligating the Company to pay
Executive an Annual Bonus or to refrain from changing and/or amending the annual
bonus/incentive plan so long as such changes are similarly applicable to all
executives of the Company generally.

4.3. Long-Term Incentives. During the period of time that Executive serves as
the Company’s President and Chief Executive Officer, Executive shall be eligible
to receive awards of stock options, stock appreciation rights, restricted stock,
performance units or performance shares or other equity-based incentive
compensation and benefits (the “Long-Term Incentives”) pursuant to the Amended
and Restated Long-Term Equity Compensation Plan, in accordance with the
guidelines set forth in the Company’s executive compensation policies as
determined by the Compensation Committee of the Board. All such Long-Term
Incentives shall be awarded to Executive no less frequently than such awards are
made to other senior executives of the Company and shall exceed the value of
awards made to any other single senior executive for any given award, excluding
awards made to any president and/or chief executive officer of the Company
succeeding the Executive.

4.4. Retirement Benefits.

(a) Executive shall be eligible to participate in the Company’s qualified
defined benefit and defined contribution retirement plans, including, but not
limited to, the 401(k) savings plan (including matching contributions from the
Company), and the pension plan. Executive shall also be eligible to participate
in the Smart & Final Supplemental Deferred Compensation Plan (including deferral
of up to One Hundred Percent (100%) of Base Salary and any Annual Bonus) and the
Directors Deferred Compensation Plan, subject to the eligibility and
participation requirements of any such plans.

(b) Executive shall be eligible to participate in the Company’s Supplemental
Executive Retirement Plan (“SERP”), subject to the eligibility and participation
requirements of such plan; provided, however, that:

 

3



--------------------------------------------------------------------------------

(i) Executive’s benefits under such plan shall vest at the rate of four percent
(4%) per year;

(ii) the five (5) year delay period referred to in Section 3.1(e) of the
Supplemental Executive Retirement Plan, Master Plan Document, as amended and
restated through May 16, 2000, shall not apply to Executive, and Executive shall
be eligible to elect Early Retirement under Section 1.11 of the SERP as if he
has ten (10) Years of Service at age 55; and

(iii) notwithstanding anything to the contrary herein, any benefits to which
Executive may otherwise be entitled under such plan shall be forever forfeited
by Executive if Executive accepts any position with Casino Guichard-Perrachon,
S.A., or any of its foreign or domestic subsidiaries (“Casino”), within six
(6) months following the termination of his employment with the Company.

4.5. Employee Benefits. During the Term and as otherwise provided by the
provisions of each of the respective plans, the Company shall provide to
Executive all of the benefits that other executives and employees of the Company
are entitled to receive, as commensurate with Executive’s position. The
benefits, and the terms of conditions thereof, to which Executive shall be
entitled, are set forth in the Company’s Employee Benefits package, as the same
may, from time to time, be amended or modified.

4.6. Benefit Reimbursements. The Company shall reimburse Executive up to Twelve
Thousand Dollars ($12,000) per calendar year for medical, dental and vision
insurance expenses, and shall provide Executive with executive life insurance
and long-term disability insurance that other executives and employees of the
Company are entitled to receive, as commensurate with Executive’s position.

4.7. Vacation. Executive shall be entitled to five (5) weeks of paid vacation
per calendar year, prorated for any partial years of services, in accordance
with the standard written policy of the Company with regard to vacations of
employees. Unused vacation shall accrue from year to year, but shall be capped
at ten (10) weeks.

4.8. Automobile Allowance. During the Term, Executive shall receive: (a) an
automobile allowance of One Thousand Dollars ($1,000) per month; (b) Two
Thousand Five Hundred Dollars ($2,500) per calendar year (in accordance with the
Company’s written policies) to be used for maintenance expenses for such
automobile or as a supplement to Executive’s monthly automobile allowance set
forth in (a) above; (c) a credit card to be used for the purchase of gasoline
for such automobile; and (d) automobile insurance for such automobile paid for
by the Company.

4.9. Financial Planning/Tax Expenses. During the Term, the Company shall
reimburse Executive for financial planning and tax expenses paid to a financial
services provider of Executive’s choosing, in an amount not to exceed Fifteen
Thousand Dollars ($15,000) per calendar year.

 

4



--------------------------------------------------------------------------------

4.10. Expatriate Compensation. Executive shall receive expatriation compensation
in accordance with that certain Expatriate Compensation Agreement between
Executive and the Company, effective as of August 4, 2003.

4.11. Perquisites. The Company shall provide to Executive, at the Company’s
cost, all perquisites to which other executives of the Company are entitled to
receive and such other perquisites that are suitable to the character of
Executive’s position with the Company and adequate for the performance of his
duties hereunder.

4.12. Right To Change Plans. By reason of the provisions herein, the Company
shall not be obligated to institute, maintain, change, amend or discontinue, or
to refrain from changing, amending or discontinuing, any benefit plan, program
or perquisite referenced in Section 4.5 above, so long as such changes are
similarly applicable to executive employees generally.

4.13. Benefits Conflicts. Executive’s benefits and perquisites shall be as set
forth in this Agreement, subject, however, to the Company’s right to change the
plans set forth in Section 4.12 above.

Section 5. Expenses

5.1. Reimbursements. The Company shall, according to its written policies, pay
or reimburse Executive for all ordinary and necessary expenses, in a reasonable
amount, which Executive incurs in performing his duties under this Agreement
including, but not limited to, travel, entertainment, professional dues and
subscriptions, and all dues, fees, and expenses associated with membership in
various professional, business, and civic associations and societies of which
Executive’s participation is in the best interest of the Company.

5.2. Relocation Expenses. The Company shall reimburse Executive for all
reasonable relocation expenses, which Executive incurs in relocating to France
(or to another location provided that the relocation expense does not exceed the
expense to relocate to France) including, but not limited to, moving and travel
expenses, upon submission of documentation acceptable to the Company, provided,
however, that such benefit will be available:

(a) only (i) for a termination without Cause by the Company or a resignation for
Good Reason by Executive, occurring during the Term of this Agreement, (ii) if
there shall have been no termination or resignation during the Term, then upon
expiration of the Term, or (iii) if following a Change in Control (as defined in
the Severance Plan in Section 12.7 below) Executive agrees to relocate pursuant
to the Company’s relocation plans; and

(b) only if Executive does not accept any position with Casino within six
(6) months following the termination of his employment with the Company.

The reimbursement of relocation expenses as set forth in this Section 5.2 shall
include such additional payment as is necessary (after taking into account all
federal, state and local income and payroll taxes payable by Executive as a
result of the receipt of such reimbursement) to place Executive in the same
after-tax position (including federal, state and

 

5



--------------------------------------------------------------------------------

local income and payroll taxes) as Executive would have been in had no such tax
been paid or incurred by Executive as a result of such reimbursement.

5.3. Legal Expenses. The Company will pay any legal fees incurred by Executive
associated with the negotiation and preparation of this Agreement up to Twenty
Five Thousand Dollars ($25,000).

Section 6. Employment Terminations

6.1. Termination Due To Retirement. In the event Executive’s employment is
terminated by reason of Executive’s Retirement (as defined under the then
established rules of the Company’s tax-qualified retirement plan) then, upon the
effective date of such termination, the Company’s obligation to pay and provide
to Executive Base Salary, Annual Bonus and Long-Term Incentives (as provided in
Section 4 hereof), shall immediately expire. Upon such termination, Executive
shall be entitled, and his sole remedy under this Agreement shall be, to receive
the severance benefits payable to a Tier I Executive upon termination of
employment due to Retirement pursuant to Section 4.5 of the Severance Plan.

6.2. Termination Due To Death. In the event Executive’s employment is terminated
by reason of the death of Executive then, upon the date of such termination, the
Company’s obligation to pay and provide to Executive Base Salary, Annual Bonus
and Long-Term Incentives (as provided in Section 4 hereof) shall immediately
expire. Upon such termination, Executive shall be entitled, and his sole remedy
under this Agreement shall be, to receive the severance benefits payable to a
Tier I Executive upon termination of employment due to death pursuant to
Section 4.5 of the Severance Plan.

6.3. Termination Due To Disability. In the event that Executive becomes Disabled
during the Term of this Agreement and is, therefore, unable to perform his
duties hereunder for a period of more than ninety (90) calendar days in the
aggregate, during any period of twelve (12) consecutive months, or in the event
of the Board’s reasonable expectation that Executive’s Disability will exist for
more than a period of ninety (90) calendar days, the Company shall have the
right to terminate Executive’s active employment as provided in this Agreement.
However, the Board shall deliver written notice to Executive of the Company’s
intent to terminate for Disability at least thirty (30) calendar days prior to
the effective date of such termination.

A termination for Disability shall become effective upon the end of such thirty
(30) day notice period. Upon such effective date, the Company’s obligation to
pay and provide to Executive Base Salary, Annual Bonus and Long-Term Incentives
(as provided in Section 4 hereof), shall immediately expire. Upon such
termination, Executive shall be entitled, and his sole remedy under this
Agreement shall be, to receive the severance benefits payable to a Tier I
Executive upon termination of employment due to Disability pursuant to
Section 4.4 of the Severance Plan.

The term “Disability” shall, for all purposes of this Agreement, have the
meaning ascribed to such term in the Severance Plan.

 

6



--------------------------------------------------------------------------------

It is expressly understood that the Disability of Executive for a period of
ninety (90) calendar days or less in the aggregate during any period of twelve
(12) consecutive months, in the absence of any reasonable expectation that his
Disability will exist for more than such a period of time, shall not constitute
a failure by him to perform his duties hereunder and shall not be deemed a
breach or default, and Executive shall receive full compensation for any such
period of Disability or for any other temporary illness or incapacity during the
Term of this Agreement.

6.4. Voluntary Termination By Executive Without Good Reason. Executive may
terminate this Agreement at any time by giving the Board written notice of
intent to terminate, delivered at least ninety (90) calendar days prior to the
effective date of such termination (such period not to include vacation). The
termination automatically shall become effective upon the expiration of the
notice period.

Upon such termination, Executive shall be entitled, and his sole remedy under
this Agreement shall be, to receive the severance benefits payable to a Tier I
Executive upon termination of employment by such executive, other than for
Retirement, pursuant to Section 4.6 of the Severance Plan.

6.5. Termination By The Company Without Cause. At any time during the Term, the
Board may terminate Executive’s employment, as provided under this Agreement, at
any time, for reasons other than death, Disability, Retirement or for Cause, by
notifying Executive in writing of the Company’s intent to terminate, at least
thirty (30) calendar days prior to the effective date of such termination.

Upon such termination without Cause, or at the end of the Term should the
Company elect not to renew Executive’s employment, Executive shall be entitled,
and his sole remedy under this Agreement shall be, to receive the severance
benefits payable to a Tier I Executive upon termination of employment by the
Company other than for Cause, death or Disability pursuant to Section 4.2 of the
Severance Plan (as well as (a) any accrued but unpaid bonus for the year
preceding the year in which such termination occurs, (b) additional service and
compensation credit under the SERP for the duration of the General Severance
Period (as defined in the Severance Plan), and (c) continued participation in
all Company fringe and employee benefit plans, programs and arrangements
(without duplication of benefits otherwise provided under this Agreement or the
Severance Plan) on the same after-tax basis as during Executive’s active
employment, except that the following benefits shall be excluded to the extent
that the law or the plan or benefit program does not permit such benefit to be
made available to Executive, the Company’s (i) life and accidental insurance
plans and programs, (ii) employee assistance programs, (iii) long-term
disability plans and programs, (iv) paid time off benefits and programs, and
(v) (active participation in) equity plans and programs, 401(k) and other
pension plans and programs); provided, however, that notwithstanding the
provisions of the Severance Plan, Executive’s General Severance Period shall be
twenty-four (24) months.

Notwithstanding anything to the contrary herein, if (i) at the end of the Term
the Company elects not to renew Executive’s employment and (ii) Executive
accepts any position with Casino within six (6) months following the expiration
of Executive’s employment term, then in such circumstances Executive shall not
be eligible to receive any severance benefits payable to a Tier I Executive as
set forth above in this Section 6.5.

 

7



--------------------------------------------------------------------------------

6.6. Termination By The Company For Cause. At any time during the Term of this
Agreement, the Board, acting in good faith and pursuant to a determination
approved by at least a majority of the Board, may terminate Executive’s
employment hereunder for “Cause”, provided that the Board determines that the
conduct of Executive has a significant impact on the business of the Company.
Prior to any such termination, (a) the Board shall provide Executive ten
(10) days’ written notice setting forth in reasonable detail the facts and
circumstances providing the basis for such contemplated termination, and
(b) Executive shall have an opportunity to appear before the Board to respond
thereto.

“Cause” shall be defined as conduct of Executive that (a) is finally adjudged to
be knowingly fraudulent, deliberately dishonest or willful misconduct and
(b) has a significant impact on the business of the Company.

Upon such termination by the Company for Cause, Executive shall be entitled, and
his sole remedy under this Agreement shall be, to receive the severance benefits
payable to a Tier I Executive upon termination of employment by the Company for
Cause pursuant to Section 4.6 of the Severance Plan.

6.7. Termination By Executive For Good Reason. At any time during the Term of
this Agreement, Executive may terminate this Agreement for “Good Reason” (as
defined in the Severance Plan and modified to include the following additional
events: (a) Executive’s failure to be re-elected to the Board during the Term;
(b) any diminution in Executive’s title or reporting lines or material reduction
in Executive’s authority or responsibilities; (c) failure of any successor to
assume this Agreement in writing; and (d) a material breach of this Agreement by
the Company that remains uncured after expiration of the first ten (10) days of
Executive’s required thirty (30)-day notice period have elapsed) by giving the
Board thirty (30) calendar days written notice of intent to terminate, which
notice sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination.

Upon the expiration of the thirty (30)-day notice period, such termination shall
become effective, unless, to the extent applicable, the Company shall have
previously cured within the time frame set forth above in this Section 6.7.

Upon a termination of Executive’s employment for Good Reason at any time other
than during the six-month period preceding or the twenty-four (24) month period
following the effective date of a Change in Control (as defined in Section 7.1
below), Executive shall be entitled, and his sole remedy under this Agreement
shall be, to receive the same severance payments and benefits as he is entitled
to receive following an involuntary termination of his employment by the Company
without Cause, as specified in Section 6.5 herein. Upon a termination for Good
Reason during the six months preceding or the twenty-four (24) months following
the effective date of a Change in Control, Executive shall be entitled, and his
sole remedy under this Agreement shall be, to receive the payments and benefits
set forth in Section 7.1 below in lieu of those set forth in this Section 6.7.

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness. Executive’s
continued employment

 

8



--------------------------------------------------------------------------------

shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein.

6.8. Accelerated Vesting. If: (a) this Agreement is terminated pursuant to
Section 6.5 or Section 6.7 hereof; (b) this Agreement is not renewed by the
Company after expiration of the Term; or (c) there is a Change in Control then,
in such circumstances (i) all Long-Term Incentives received by Executive during
the Term of this Agreement shall immediately become vested and (ii) all
restrictions applicable to any shares of restricted stock or performance-based
units or shares of the Company received by Executive during the Term of this
Agreement shall immediately lapse (to the fullest extent possible).

Section 7. Change In Control

7.1. Employment Terminations In Connection With A Change In Control. In the
event of a termination of Executive’s employment by the Company without Cause or
by Executive for Good Reason within the six months preceding or the twenty-four
(24) months following the effective date of a Change in Control (as defined in
the Severance Plan) then, in lieu of all other benefits provided to Executive
under the provisions of this Agreement, Executive shall be entitled, and his
sole remedy under this Agreement shall be, to receive the severance benefits
payable to a Tier I Executive (as modified in Section 6.5 hereof) upon a Change
in Control pursuant to Sections 5.1, 5.3 and 5.4 of the Severance Plan.

7.2. Excise Tax Equalization Payment. In the event that Executive becomes
entitled to payments and/or benefits hereunder which would constitute “parachute
payments” within the meaning of Section 280G(b) of the Internal Revenue Code of
1986, as amended, the provisions of Article 6 of the Severance Plan and of
Exhibit “B” to the Severance Plan shall apply to Executive in their entirety.

7.3. Acceptance of Position With Casino. Notwithstanding anything to the
contrary herein, Executive shall not be eligible to receive any severance
benefits, whether payable to a Tier I Executive upon a Change in Control or
otherwise, if Executive accepts any position with Casino, within six (6) months
following any such change of control event.

Section 8. Certain Covenants

8.1. Competition. Without the prior written consent of the Company, during the
Term of this Agreement and during the General Severance Period (as set forth in
Section 6.5 hereof), Executive shall not engage directly or indirectly (whether
as an employee, investor, officer, director, partner, member, manager,
shareholder, lender, consultant or otherwise), in any business or enterprise
that is “in competition” (as defined in Section 10.1 of the Severance Plan) with
the Company or its successors or assigns. Notwithstanding the foregoing, nothing
contained in this Section 8.1 shall prevent Executive from owning securities in
companies listed on a national securities exchange or traded on a national
over-the-counter market, in an amount not to exceed 5% of the outstanding
securities of any such company(ies).

8.2. Confidential Information. For purposes of this Agreement, “Confidential
Information” means all information that is not generally known or available to
the public and that

 

9



--------------------------------------------------------------------------------

gives the Company a competitive advantage over others who do not know or use it,
which Executive obtains from the Company, or learns, discovers, develops,
conceives, or creates while employed or otherwise retained by the Company, and
which relates to the business or assets of the Company (whether obtained,
learned, discovered, developed, conceived or created preceding, on or after the
Effective Date and prior to the termination of Executive’s employment with the
Company). The term “Confidential Information” includes, but is not limited to,
inventions, ideas, computer programs, protocols, designs, processes, techniques,
research and development information; identities of clients and customers;
financial data and information; business plans, strategies and processes;
pricing and contract terms; client and customer preferences and requirements;
and any other information of the Company that the Company shares with Executive
or that Executive should know, by virtue of Executive’s position or the
circumstances under which Executive learned it, should be kept confidential.
Confidential Information also includes information obtained by the Company in
confidence from its clients, customers, vendors and other third parties.

(a) No Disclosure. Executive acknowledges that the Company has a compelling
business interest in preventing unfair competition stemming from the use or
disclosure of its Confidential Information. Executive therefore agrees that
Executive will not disclose to others in any manner (except as may be necessary
in the performance of his duties for the Company), use for Executive’s own
benefit or for the benefit of anyone other than the Company, any Confidential
Information, and Executive shall take all reasonable measures, in accordance
with policies established by the Company and instructions from the Board, to
protect Confidential Information from any accidental, unauthorized, or
inappropriate use or disclosure. Executive’s obligations under this Section 8.2
shall continue for so long as Executive is employed or otherwise retained or
compensated by the Company, and shall continue thereafter for twenty-four
(24) months, and with respect to Confidential Information constituting a trade
secret within the meaning of the Uniform Trade Secrets Act, for such longer
period as such Confidential Information remains a trade secret.

(b) Company’s Ownership of Information. Executive further agrees that all files,
records, documents, data, specification, equipment, software, hardware and
similar items, whether maintained in hard copy or on-line relating, to the
Company’s business, whether prepared by Executive or others, and whether
Confidential Information or not, are and shall remain exclusively the property
of the Company.

8.3. Covenants Regarding Other Employees. Executive recognizes that the
Company’s employees are unique and valuable resources of the Company who have
knowledge of and access to Confidential Information and trade secrets of the
Company, and who have been trained by the Company, and that the Executive’s
employment requires Executive to have access to and interaction with the
Company’s other employees. Executive agrees that for so long as Executive
remains employed by the Company under this Agreement and for a period of twenty
four (24) months thereafter, Executive shall not, directly or indirectly,
recruit or solicit any employee, or group of employees, of the Company to
terminate employment with the Company, or to become employed by or contract with
Executive or any other person or entity.

 

10



--------------------------------------------------------------------------------

8.4. Intent; Separate Covenants. Executive agrees that the covenants contained
in this Section 8 are reasonable in light of the nature of the Company’s
business and Executive’s role in the business of the Company. The covenants
contained in this Agreement shall be construed as a series of separate and
severable covenants. If any covenant contained in this Agreement is determined,
by any court of competent jurisdiction, to be unenforceable or unreasonable,
Executive agrees that such covenants may and shall be modified by such court,
but only to the extent necessary to eliminate those restrictions determined to
be unenforceable or unreasonable. Nothing contained in this Section 8 or
elsewhere in this Agreement is intended to or shall modify or reduce in any way
Executive’s obligations to comply, while employed or thereafter, with applicable
laws relating to trade secrets, or unfair competition.

8.5. Remedies. Executive acknowledges and agrees that Executive’s breach of any
provision of this Section 8 of this Agreement is likely to cause irrevocable
harm to the Company, for which there may be an inadequate remedy at law and
which the ascertainment of damages would be difficult. Accordingly, in the event
of a breach by Executive of any term of Section 8 of this Agreement, the Company
shall be entitled, in addition to and without having to prove the inadequacy of
other remedies at law (including, without limitation, damages for prior breaches
hereof), to specific performance of this Agreement, as well as injunctive relief
(without being required to post bond or other security).

Section 9. Indemnification; Insurance

9.1. The Company hereby covenants and agrees to indemnify and hold harmless
Executive, to the fullest extent permitted by Delaware law, against and in
respect to any and all actions, suits, proceedings, claims, demands, judgments,
costs, expenses (including attorneys’ fees) losses, and damages resulting from
Executive’s good faith performance of his duties and obligations under the terms
of this Agreement.

9.2. The Company hereby covenants and agrees to have and maintain, during the
Term of this Agreement, Director and Officers (D&O) insurance covering Executive
in an amount and with such limits as necessary to cover any liability with
regard to Executive’s actions and inactions in relation to his duties as a
director or officer of the Company.

Section 10. Assignment

10.1. Assignment By Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of the Company, and any such successor shall be deemed substituted for
all purposes of the “Company” under the terms of this Agreement. As used in this
Agreement, the term “successor” shall mean any person, firm, corporation or
business entity which at any time, whether by merger, purchase, or otherwise,
acquires all or essentially all of the assets of the Company. Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all its obligations hereunder.

10.2. Assignment By Executive. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, executors and
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die

 

11



--------------------------------------------------------------------------------

while any amounts payable to Executive hereunder remain outstanding, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devisee, legatee or other designee or, in
the absence of such designee, to Executive’s estate.

Section 11. Dispute Resolution and Notice

11.1. Dispute Resolution. Except as otherwise expressly provided in Section 8.5
of this Agreement, any dispute arising under or in connection with this
Agreement shall be settled exclusively by arbitration.

Such proceeding shall be conducted before a panel of three (3) arbitrators
sitting in a location selected by Executive within fifty (50) miles from the
location of his principal place of employment, in accordance with the rules of
the American Arbitration Association then in effect. Judgment may be entered on
the award of the arbitrator in any court having jurisdiction.

Each party shall be responsible for its expenses incurred in any such
arbitration, including the reasonable fees and expenses of the legal
representation, and necessary costs and disbursements incurred as a result of
such dispute; provided, however, that in the event that Executive prevails in at
least one material respect with respect to such dispute, then the Company shall
pay the costs of Executive relating to such dispute, but only to the extent such
costs do not exceed 1% of the Company’s total assets.

11.2. Notice. Any notices, requests, demands or other communications provided
for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to Executive at the last address he has filed in
writing with the Company or, in the case of the Company, to the Corporate
Secretary at the Company’s principal executive offices.

Section 12. Miscellaneous

12.1. Entire Agreement. This Agreement supersedes all negotiations or
understandings, oral or written, between Executive and the Company, with respect
to the subject matter hereof, including the Original Agreement, and constitutes
the entire Agreement of the parties with respect thereto. To the extent that
this Agreement is inconsistent with the Severance Plan, the terms of this
Agreement shall prevail.

12.2. Modification. This Agreement shall not be varied, altered, modified,
canceled, changed or in any way amended except by mutual agreement of the
parties in a written instrument executed by the parties hereto or their legal
representatives.

12.3. Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Agreement shall be unaffected thereby and shall remain in
full force and effect.

12.4. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

12



--------------------------------------------------------------------------------

12.5. Tax Withholding. The Company may withhold from any benefits payable under
this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

12.6. Beneficiaries. Executive may designate one or more persons or entities as
the primary and/or contingent beneficiaries of any amounts to be received under
this Agreement. Such designation must be in the form of a signed writing
acceptable to the Board or the Board’s designee. Executive may make or change
such designation at any time.

12.7. Definition of Severance Plan; Successor Plan. For purposes of this
Agreement, the term “Severance Plan” shall refer to and mean: (i) the Company’s
2004 Executive Severance Plan; or (ii) any successor executive severance plan
adopted by the Company during the Term, to the extent that Executive expressly
opts into such successor executive severance plan in its entirety. The parties
understand, acknowledge and agree that, should the Company adopt a successor
plan to the 2004 Executive Severance Plan, Executive shall have the right, but
not the obligation, to opt into such plan in whole, but not in part, and that
references in this Agreement to sections of the 2004 Executive Severance Plan
shall refer to the most closely corresponding provisions of the successor plan
as determined in the sole discretion of the Company.

12.8. Termination of Original Agreement. Effective as of the Effective Date, the
Original Agreement shall terminate and shall be superseded in its entirety by
this Agreement.

12.9. Governing Law. To the extent not preempted by federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the laws of
the State of California.

12.10. No Mitigation; No Offset. In the event of any termination of employment
hereunder, Executive shall be under no obligation to seek other employment and
there shall be no offset against any amounts due Executive under this Agreement
on account of any remuneration attributable to any subsequent employment that
Executive may obtain, except as otherwise set forth in this Agreement relating
to Executive’s subsequent employment with Casino. The amounts payable hereunder
shall not be subject to setoff, counterclaim, recoupment, defense or other right
that the Company may have against Executive or others.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company (pursuant to a resolution adopted
at a duly constituted meeting of its Board of Directors) have executed this
Agreement, as of the day and year first above written.

 

“Executive” By:   /s/ Etienne Snollaerts   ETIENNE SNOLLAERTS

 

“Company” SMART & FINAL INC., a Delaware corporation By:   /s/ Timm F. Crull  
TIMM F. CRULL Its:   Director

 

14